DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 10/7/22.
	Examiner notes that this application is a continuation of 15677951, which is now US Patent No. 11068921.
	Examiner further notes Applicant’s priority date of 11/6/14, which stems from various provisional applications.
	Claims 1-12 and 14-20 have been amended.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11068921 and claims 1-20 of co-pending application 17/389404. All of these inventions disclose a process for automatically testing and applying digital coupons that involves a user placing an item in a shopping cart, identifying a plurality of digital coupons, testing the coupons for validity, and automatically applying one of the coupons to the user’s purchase.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1 and 15, in part, describe a method comprising:  detecting that a user has placed an item into their shopping cart, transferring the item to another shopping cart, receiving a notification of a user’s placing an item into a shopping cart, identifying a plurality of potential coupons, testing the coupons for validity, and selecting a coupon to apply to the item in the customer’s cart.  Independent claim 20 further provides for selecting a valid coupon based on a particular parameter (such as size and color).  As such, the claims are directed to the abstract idea of receiving user selection data, analyzing a plurality of coupons, and providing the best/most relevant coupon to the user to provide a discount for the user’s selected item(s), which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. sales and marketing activities) and a mental process.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements that are associated with the judicial exception, including: “processors” for executing the method; a “plug-in or application extension” that operates on a user device to facilitate the process; a “universal shopping cart” for placing and maintaining items selected by a user; a “user device” for executing the executable instructions on the application; “digital coupon codes” for providing discounts for items selected by a user; and a “memory” for storing executable instructions.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Examiner further notes that the “plug-in or application extension” is nothing more than a software application being executed on a generic mobile device.  Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a shopping application on a mobile device). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-14 and 16-19 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding determining coupon validity, choosing coupons based on user-entered parameters (e.g. size and color), displaying the coupons on the user app, and criteria for selecting a coupon.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, 11-12, 15-16, and 19 are rejected under 35 USC 103 as being unpatentable over Johnson (20140122203) in view of Dryer (8538827), and in further view of Rand (20080046331).
Claims 1 and 15:  Johnson discloses a system and method for automatically testing and applying digital coupons, comprising:
Receiving, via one or more processors and from a plug-in or application extension operating on a user device associated with a user, a notification that the plug-in or application extension has detected, based on monitoring of an electronic application that the user has operated the interface such that the item has been placed in a shopping cart (Paragraph 17; Fig. 1a); automatically identifying, by the one or more processors, a plurality of potential digital coupons for the electronic entity (Paragraph 23); automatically testing the plurality of potential digital coupons (Paragraph 23); and based on the testing, automatically selecting at least one digital coupon for application to the item (Paragraph 23).
Johnson describes a method in which a shopping cart application is associated with a browser in the form of a add-on, extension, or widget (paragraph 17), but fails to explicitly describe a method in which a plug-in or application extension operating on a user device detects that an electronic application operating on the user device is displaying an online store that offers an item for sale and includes an interface element operable to add an item to an electronic shopping cart.
Dryer, however, discloses a method that utilizes a plug-in on a user device that utilizes an API to present data.  The plug-in detects when a user places an item in their shopping cart and determines if the user has begun an online transaction with the merchant.  (Col. 6, Lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Dyer with those of Johnson.  One would have been motivated to do this in order to receive real-time alerts during online transactions.
Finally, Dryer discloses a method for intercepting user transaction information, but fails to explicitly describe a method in which the item in the user’s shopping cart are transferred to a universal shopping cart.
Rand, however, discloses a method in which a user selects items to purchase, the items are then transferred to a universal shopping cart, and the system automatically determines whether the product is has a coupon or rebate available.  (Paragraph 28).
Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to combine this feature of Rand with those of Johnson/Dryer.  One would have been motivated to do this in order to keep track of user purchases across multiple websites.

Claims 2 and 16:  Johnson discloses a method wherein the automatic testing of the plurality of potential digital coupons includes testing the plurality of potential digital coupons for validity.  (Paragraph 23).
Claim 4:  Johnson discloses a method further comprising: transmitting an instruction to the plug-in or application extension configured to cause the electronic application of the user device to display a pop-up window including a list of the plurality of potential digital coupons.  (Paragraph 23).
Claim 6:  Johnson discloses a method further comprising: transmitting an instruction to the plug-in or application extension configured to cause the electronic application of the user device to apply the selected at least one digital coupon to the item. (Paragraph 23).
Claim 8:  Johnson discloses a method wherein the automatic testing of the plurality of potential digital coupons includes testing the plurality of potential digital coupons for applicability to the item.  (Paragraph 23).
Claims 11 and 19:  Johnson discloses a system and method wherein automatically identifying the plurality of potential digital coupons for the electronic entity includes: accessing coupon information from one or more web page or web-based resource; identifying, from the coupon information, a set of digital coupons applicable to the electronic entity; and selecting, from the identified set of digital coupons, the plurality of potential digital coupons.  (Paragraph 23).
Claim 12:  Johnson discloses a method wherein selecting the plurality of potential digital coupons is based on a criteria including one or more of information associated with the item, a last instance that the set of coupons were successfully applied, a success rate of the set of coupons, or a number of attempts for applying the set of coupons.  (Paragraph 23).
Claims 3, 17, and 20 are rejected under 35 USC 103 as being unpatentable over Johnson/Dryer/Rand in view of Bova (20110238479).
Claims 3 and 17:  The Johnson/Dryer/Rand combination discloses a method in which a user may enter parameters for items of interest (Paragraphs 19 and 41) and testing coupons for validity (Paragraph 23), but fails to explicitly describe a method wherein testing the plurality of potential digital coupons for validity includes: determining at least one of a query parameter or a post parameter for each of the plurality of potential digital coupons; generating a network request that includes a coupon parameter; and for each of the plurality of potential digital coupons: generating a respective network request by swapping the coupon parameter of the network request with the determined at least one of the query parameter or the post parameter; and transmitting the respective network request to the digital entity; and receiving a respective indicator of validity for each of the plurality of potential digital coupons from the digital entity.
Bova, however, discloses a method for determining at least one of a query parameter or a post parameter for each of the plurality of potential digital coupons; generating a network request that includes a coupon parameter; and for each of the plurality of potential digital coupons: generating a respective network request by swapping the coupon parameter of the network request with the determined at least one of the query parameter or the post parameter; and transmitting the respective network request to the digital entity; and receiving a respective indicator of validity for each of the plurality of potential digital coupons from the digital entity.  (Paragraph 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Bova with those of Johnson/Dryer/Rand.  One would have been motivated to do this in order to apply specific coupons to users based on features (e.g. size and/or color) of items that they wish to purchase.
Claim 20:  Johnson discloses a method for automatically testing and applying digital coupons, comprising:
 receiving, via one or more processors and from a plug-in or application extension operating on a user device associated with a user, a notification that the plug-in or application extension has detected, based on monitoring of an electronic application operating on the user device, user input via the user device that is indicative of user interest in an item provided for obtainment, by an electronic entity, on an electronic resource accessed by the electronic application, wherein the user input includes a placing of the item into an electronic item repository; automatically identifying, by the one or more processors, a plurality of potential digital coupons for the electronic entity by: accessing coupon information from one or more web page or web-based resource; identifying, from the coupon information, a set of digital coupons applicable to the electronic entity; and selecting, from the identified set of digital coupons, the plurality of potential digital coupons, based on a criteria including one or more of information associated with the item, a last instance that the set of coupons were successfully applied, a success rate of the set of coupons, or a number of attempts for applying the set of coupons; automatically testing, by the one or more processors, the plurality of potential digital coupons, and receiving a respective indicator of validity for each of the plurality of potential digital coupons from the digital entity; and based on the testing, automatically selecting, by the one or more processors, at least one digital coupon for application to the item. (Paragraphs 17 and 23; Fig. 1a).
Johnson describes a method in which a shopping cart application is associated with a browser in the form of an add-on, extension, or widget (paragraph 17), but fails to explicitly describe a method in which a plug-in or application extension operating on a user device detects that an electronic application operating on the user device is displaying an online store that offers an item for sale and includes an interface element operable to add an item to an electronic shopping cart.
Dryer, however, discloses a method that utilizes a plug-in on a user device that utilizes an API to present data.  The plug-in detects when a user places an item in their shopping cart and determines if the user has begun an online transaction with the merchant.  (Col. 6, Lines 55-67).
Next, Dryer discloses a method for intercepting user transaction information, but fails to explicitly describe a method in which the item in the user’s shopping cart are transferred to a universal shopping cart.
Rand, however, discloses a method in which a user selects items to purchase, the items are then transferred to a universal shopping cart, and the system automatically determines whether the product is has a coupon or rebate available.  (Paragraph 28).
Finally, Johnson further discloses a method in which a user may enter parameters for items of interest (Paragraphs 19 and 41) and testing coupons for validity (Paragraph 23), but fails to explicitly describe a method wherein the automatic testing of the plurality of potential digital coupons includes testing the plurality of potential digital coupons for validity by: determining at least one of a query parameter or a post parameter for each of the plurality of potential digital coupons; generating a network request that includes a coupon parameter; and for each of the plurality of potential digital coupons: generating a respective network request by swapping the coupon parameter of the network request with the determined at least one of the query parameter or the post parameter; and transmitting the respective network request to the digital entity. 
Bova, however, discloses a method for determining at least one of a query parameter or a post parameter for each of the plurality of potential digital coupons; generating a network request that includes a coupon parameter; and for each of the plurality of potential digital coupons: generating a respective network request by swapping the coupon parameter of the network request with the determined at least one of the query parameter or the post parameter; and transmitting the respective network request to the digital entity. (Paragraph 27).
The rationale for combining Bova with Johnson/Dryer/Rand is articulated above and reincorporated herein.
Claim 5 is rejected under 35 USC 103 as being unpatentable over Johnson/Dryer/Rand in view of Jones (20130117094).
Johnson/Dryer/Rand discloses those limitations cited above, but fails to explicitly describe a method wherein the pop-up window further includes an indication that the plurality of potential digital coupons are being tested.
Jones, however, discloses a method in which all coupons under consideration are displayed to a user in an interface window.  (Claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Jones with those of Johnson/Dryer/Rand.  One would have been motivated to do this in order to notify the user that the system is working to provide them with an ideal coupon for their purchase.
Claim 7 is rejected under 35 USC 103 as being unpatentable over Johnson/Dryer/Rand in view of Neumann (20150379618).
Johnson discloses those limitations cited above, but fails to explicitly describe a method further comprising: transmitting an instruction to the plug-in or application extension configured to cause the electronic application of the user device to one or more of redraw the electronic resource or navigate to a further electronic resource to indicate the application of the selected at least one digital coupon to the item.
Neumann, however, discloses a method in which the user is redirected when a digital coupon is applied to their purchase.  (Paragraph 59).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the features of the two inventions since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 9-10 and 18 are rejected under 35 USC 103 as being unpatentable over Johnson/Dryer/Rand in view of Cervenka (20100312632).
Claim 9:  Johnson/Dryer/Rand discloses those limitations cited above, but fails to explicitly describe a method wherein the automatically selecting the at least one digital coupon for application to the item includes automatically selecting the at least one digital coupon based on a comparison of magnitudes of discounts provided by the plurality of potential digital coupons.
Cervenka, however, discloses a method wherein the automatically selecting the at least one digital coupon for application to the item includes automatically selecting the at least one digital coupon based on a comparison of magnitudes of discounts provided by the plurality of potential digital coupons.  (Paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Cervenka with those of Johnson/Dryer/Rand.  One would have been motivated to do this in order to incentivize a customer by maximizing the discount on their purchase.
Claims 10 and 18:  Johnson/Dryer/Rand discloses those limitations cited above, but fails to explicitly describe a method wherein: after the item has been placed in the electronic item repository, the electronic item repository contains a plurality of items; and the automatically selecting the at least one digital coupon for application to the item includes automatically selecting the at least one digital coupon based on a comparison of magnitudes of discounts provided by the plurality of potential digital coupons to the plurality of items in the electronic item repository.
Cervenka, however, discloses a method wherein: after the item has been placed in the electronic item repository, the electronic item repository contains a plurality of items; and the automatically selecting the at least one digital coupon for application to the item includes automatically selecting the at least one digital coupon based on a comparison of magnitudes of discounts provided by the plurality of potential digital coupons to the plurality of items in the electronic item repository.  (Paragraph 62).
The rationale for combining Cervenka with Johnson/Dryer/Rand is articulated above and reincorporated herein.
Claims 13-14 are rejected under 35 USC 103 as being unpatentable over Johnson/Dryer/Rand in view of Tollinger (20060190330).
Johnson discloses those limitations cited above, but fails to explicitly describe a method in which the criteria is associated with a scoring algorithm that indicates whether the coupons are predicted to work; and selecting the coupon that is further based on whether each set of coupons has a score from the algorithm above a predetermined threshold.
Tollinger, however, discloses a method in which the criteria is associated with a scoring algorithm that indicates whether the coupons are predicted to work; and selecting the coupon that is further based on whether each set of coupons has a score from the algorithm above a predetermined threshold.  (Paragraphs 54-56 and 73-74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Tollinger with those of Johnson/Dryer/Rand.  One would have been motivated to do this in order to mathematically organize and select the coupons that are ultimately applied to a transaction.
Response to Arguments
	The previous double patenting rejection has been sustained in light of Applicant’s failure to file a terminal disclaimer.
	Applicant’s additional arguments have been fully considered, but are rendered moot in view of the new grounds of rejection cited above, which were necessitated by the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C BUSCH/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682